Citation Nr: 0834606	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-21 542A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed stomach 
disorder.  

3.  Entitlement to service connection for a claimed migraine 
headaches.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in March 2007.  

The issue of service connection for a claimed stomach 
disorder is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran has a current diagnosis of PTSD due to a 
reported in-service sexual assault that has been 
independently corroborated by competent sources.  

3.  The veteran is not shown to have been manifested by 
complaints or findings of migraine headaches during service 
or for many years thereafter.  

4.  The currently demonstrated history of migraine headaches 
are not shown to be due to any event or incident of the 
veteran's period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, her 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  

2.  The veteran does not have a disability manifested by 
migraine headaches due to disease or injury that was incurred 
in or aggravated by active service; nor may any neurological 
disorder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the July 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2005 letter, a June 2005 letter, and a July 2008 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant, what evidence, if any, will be obtained 
by the claimant and what if any evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2005, June 2005, and July 2008 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2005 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the July 2008 
letter.  Therefore, there is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board notes that the veteran has not been afforded a VA 
examination for her claimed PTSD and migraine headaches.  
However, the Board finds that a VA examination is not needed 
for her claimed PTSD since the Board hereinbelow grants her 
claim for service connection.  

For the issue of entitlement to service connection for 
claimed migraine headaches the Board notes that under the 
recently published version of 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the evidence of records fails to suggest that migraine 
headaches are related to the veteran's period of military 
service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

The veteran was afforded a hearing before a DRO and she was 
advised of her right to a hearing before the Board, but she 
waived that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for PTSD and migraine headaches.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran asserts that her current PTSD is a result of 
sexual assault during military service.  The Board notes that 
the veteran does have a current diagnosis of PTSD due to 
sexual assault from the Vet Center and the VA medical center.  

In a July 2005 PTSD verification statement, the veteran 
asserted that she became depressed during service after her 
husband was transferred to another base, after she was denied 
leave after various family members had passed away, and after 
having a miscarriage during service.  

The veteran also asserted a sexual assault as a second 
stressor for PTSD.  She stated that, in 1979, after two days 
of an audit, the auditor walked down the hall to the vending 
machines and cornered her.  She reported being scared and 
upset and praying for someone to come down the hall.  The 
veteran somehow got away and told people.  The auditor later 
denied the entire event, claiming that she had enticed him.  
She reported being told to be quiet and never received direct 
news of the outcome.  A few months later, she ended her 
enlistment so not to be presented with the situation again.  

The veteran testified in March 2007 that, during military 
service in March or April 1979, she was a bookkeeper when the 
sexual assault occurred during an audit.  During the first 
two days of the audit, she was uncomfortable with the 
auditor's behavior, and on the third day, she was cornered 
and could remember everything that happened before she got 
out of the hallway.  

Prior to the incident, the veteran reported expressing her 
concern for the auditor's behavior to a co-worker and told 
her commanding officer about the incident.  She filed an 
official report and an investigation was conducted, but did 
not recall the outcome of the investigation.  

The veteran asserts the stressor occurred during military 
service.  The Board notes that a layperson is certainly 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

The Board notes that when the claimed stressor is not related 
to combat, the veteran's lay testimony, without more, will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record usually must contain service 
records or other corroborative evidence that substantiates 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

However, if the claim for PTSD is based upon personal 
assault, there are a number of types of evidence that may be 
considered in support of the claimed stressor incident even 
though the incident is not mentioned in the service personnel 
or medical records.  See M21-1, Part III, par. 5.14d; see 
also Cohen v. Brown, 10 Vet. App. 128 (1997) and YR v. West, 
11 Vet. App. 393, 399 (1998).  

When the claimed PTSD stressor is physical or sexual assault 
in service, credible supporting evidence may consist of a 
medical opinion, based on review of the evidence that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's ex-husband stated in an August 2005 statement 
that they were married and she was pregnant at the time of 
the sexual assault.  He was told by officers to stay away 
from the inquiry, and their married life was at best tenuous 
during that time.  

In a June 2008 statement, a co-worker at the time of the 
incident described how the veteran told him about the 
incident right after it happened.  He reported that the 
veteran was very nervous and upset after the incident.  

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under these circumstances, the Board must conclude that the 
veteran has submitted credible evidence that her in-service 
alleged stressor occurred.  Therefore, service connection for 
PTSD based on sexual assault should be granted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Service connection for claimed migraine headaches

The veteran asserted that her current migraine headaches are 
the result of active service.  A careful review of the 
postservice VA and private treatment records shows that she 
has a history of migraines headaches.  

A careful review of the service treatment record reveals that 
she was treated one time in September 1976 for a complaint of 
a headache.  This was accompanied by a sore throat, 
dizziness, stomach cramps, chills and diarrhea.  The Board 
notes that, except for this one time treatment during 
service, there were no in-service findings or diagnosis of 
migraine headaches.  There also is no showing of migraine 
headaches until many years after service.  

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

In this instance, there is no basis for linking any currently 
demonstrated migraine headaches to any event or incident of 
the veteran's active service.  The veteran also has submitted 
no competent evidence to support her lay assertions that the 
migraine headaches were caused or aggravated by the diagnosed 
PTSD or other service-connected disability due to her active 
duty.  

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

However, the veteran in this case has not asserted the 
claimed migraine headaches had had their clinical onset 
during service.  

Given these facts, the Board finds that the claim of service 
connection for migraine headaches must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for PTSD is granted.  

Service connection for migraine headaches is denied.  



REMAND

The veteran asserts that she is entitled to service 
connection for a stomach disorder due to military service.  
During service the veteran was treated from March 1976 to 
October 1976 for a gastric ulcer.  

The veteran's VA treatment records reveal that she has a 
current diagnosis of dysphagia with a past surgery of gall 
bladder being removal.  However, the veteran has not had a VA 
examination to ascertain if her current stomach problems are 
related to her in-service stomach problems.  

The Board notes that the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary to 
decide the claim, which clearly makes the decision 
discretionary to VA.   38 C.F.R. § 3.159(c)(4)(i) (emphasis 
added).  The four elements for consideration of a medical 
examination in a service connection case are: (1) there is 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms listed in 38 C.F.R. §§ 3.309. 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; (3) there is evidence 
indicating the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, and (4) 
the medical evidence currently of record is insufficient for 
VA to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Therefore, the RO should arrange for the veteran to have a VA 
examination to ascertain the nature and etiology of the 
veteran's stomach condition, to include if the veteran's 
current diagnosis is related to her in-service stomach 
problems.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that she 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
stomach condition.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran's current stomach disability is 
related to her stomach issues during 
service.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


